internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-101794-00 date date legend taxpayer parent state y s t u v w x y z dear this is in response to your authorized representatives’ submission dated date and subsequent submissions requesting rulings that certain extended service contracts company obligor contracts issued by taxpayer are insurance contracts for federal tax purposes and that for the y calendar_year taxpayer plr-101794-00 qualifies as an insurance_company taxable under sec_831 of the internal_revenue_code this ruling_request is being made at the request of the service in connection with taxpayer’s timely filed form_3115 application_for change in accounting_method for y facts taxpayer is a corporation organized under the laws of state taxpayer is not recognized as an insurance_company under the laws of state taxpayer is a wholly-owned subsidiary of parent parent files a consolidated federal_income_tax return as the common parent of an affiliated_group_of_corporations that includes taxpayer taxpayer filed its federal_income_tax return for years prior to y using the accrual_method of accounting on a calendar_year basis in general taxpayer is in the business of issuing and administering service contracts that provide automobile purchasers with financial protection against mechanical breakdown or failure of certain parts and systems of their vehicles and contracts that provide the automobile purchasers with prepaid maintenance services for their automobiles taxpayer’s business operations are described in more detail below company obligor contracts a company obligor contract provides the purchaser protection against economic loss for certain expenses related to mechanical breakdown and repair of the purchased automobile that are not covered by the manufacturer's warranty a company obligor contract also covers a portion of i towing costs ii replacement rental costs and iii food and lodging under certain limited circumstances but it does not cover incidental or consequential damages such as property damage personal injury inconvenience or loss of automobile use company obligor contracts are sold through automobile dealers that have entered into administrative agreement contracts with taxpayer participating dealers when an automobile is purchased from a participating dealer the dealer may offer the purchaser a company obligor contract to supplement the manufacturer's warranty participating dealers are authorized to complete the forms provided by taxpayer and to collect the sales proceeds from the purchasers of company obligor contracts for each company obligor contract sold the dealer remits a specified portion of the sales proceeds to taxpayer and retains the balance taxpayer does not perform any repairs usually a purchaser will obtain repair services from the dealer that sold him or her the covered automobile and accompanying company obligor contract however under the administrative taxpayer originally requested additional rulings but has withdrawn those ruling requests plr-101794-00 agreement contract between taxpayer and a participating dealer the participating dealer agrees to make any repairs covered under a company obligor contract that are preapproved by taxpayer whether or not the dealer sold the particular company obligor contract taxpayer is obligated under an administrative agreement contract to reimburse a participating dealer for any preapproved costs of repairs covered under a company obligor contract in order to comply with requirements imposed by state laws taxpayer enters into contracts and pays amounts to third-party insurance_companies which are licensed under state law under these contracts the third-party insurers agree to indemnify taxpayer for some of the cost of claims made under the company obligor contracts notwithstanding these contracts with third-party insurers taxpayer remains directly liable to the purchasers of company obligor contracts dealer obligor contracts some states require that a dealer be directly liable to the purchaser under an extended warranty contract in these states participating dealers sell extended warranty contracts dealer obligor contracts under which they are directly liable to the purchaser for the cost of repairs and parts not covered by the manufacturer's warranty and the dealers obtain insurance coverage to indemnify themselves for their expenses under these contracts from third-party insurers through taxpayer in exchange for an administrative fee from the dealer taxpayer administers the dealer's dealer obligor contracts under the terms of its administrative agreement contract with the dealer under the terms of the dealer obligor contracts taxpayer does not assume or incur any liability to the automobile purchaser prepaid maintenance contracts taxpayer through its participating dealers sells prepaid maintenance contracts that provide for a scheduled number of services to be performed by the dealers to a purchased automobile upon the redemption by the purchaser of service coupons that are provided to the purchaser at the time the contract is acquired under the administrative agreement contracts the participating dealers receive a commission for selling prepaid maintenance contracts on behalf of taxpayer under the administrative agreement contracts taxpayer agrees to reimburse the dealers for maintenance services they perform upon redemption of the service coupons taxpayer makes the following representations concerning its business activities for y the sale of company obligor contracts produced gross revenue of dollar_figurex which taxpayer characterizes as gross premiums written taxpayer paid dollar_figurey to third-party insurers to indemnify its expenses under these contracts which taxpayer characterizes as reinsurance premiums the sale of prepaid maintenance contracts produced gross revenue of dollar_figurez taxpayer derived dollar_figurew of gross_income attributable to its role as the the dollar_figurex received from the sale of company obligor contracts that taxpayer characterizes as gross premiums written includes the amounts retained by the participating dealers which are characterized as commissions by taxpayer plr-101794-00 administrator of dealer obligor contracts taxpayer reported investment_income of dollar_figuret finally taxpayer’s losses_incurred within the meaning of sec_832 of the code were dollar_figures thus for y over u percent of taxpayer’s gross_income is attributable to gross revenue from the sale of company obligor contracts and over v percent of taxpayer’s gross_income is attributable to gross revenue from the sale of such contracts after payments to third-party insurers are taken into account law and analysis sec_831 of the internal_revenue_code provides that taxes as computed in sec_11 will be imposed on the taxable_income of each insurance_company other than a life_insurance_company sec_1_831-3 of the income_tax regulations provides that for purposes of sec_831 and sec_832 of the code the term_insurance companies means only those companies that qualify as insurance_companies under the definition in former sec_1 b now sec_1_801-3 of the regulations sec_1_801-3 of the regulations provides that the term_insurance company means a company whose primary and predominant business activity during the taxable_year is the issuing of insurance or annuity_contracts or the reinsuring of risks underwritten by insurance_companies sec_1_801-3 further provides that though the company’s name charter powers and subjection to state insurance laws are significant in determining the business that a company is authorized and intends to carry on it is the character of the business actually done in the taxable_year that determines whether the company is taxable as an insurance_company under the code see also 285_us_182 to the same effect as the regulation revrul_83_172 1983_2_cb_107 holding taxpayer was an insurance_company as defined in sec_1_801-3 notwithstanding that taxpayer was not recognized as an insurance_company for state law purposes neither the internal_revenue_code nor the regulations thereunder define the terms insurance or insurance_contract the accepted definition of insurance for federal_income_tax purposes relates back to 312_us_531 in which the supreme court stated that h istorically and commonly insurance involves risk-shifting and risk-distributing case law has defined insurance as involv ing a contract whereby for an adequate_consideration one party undertakes to indemnify another against loss arising from certain specified contingencies or perils i t is contractual security against possible anticipated loss see 199_f2d_508 7th cir in addition the risk transferred must be risk of economic loss 572_f2d_1190 7th cir cert_denied 439_us_835 risk shifting occurs when a person facing the possibility of an economic loss plr-101794-00 transfers some or all of the financial consequences of the potential loss to the insurer see revrul_92_93 1992_2_cb_45 if the insured has shifted its risk to the insurer then a loss by the insured does not affect the insured because the loss is offset by the insurance payment see 811_f2d_1297 9th cir risk_distribution incorporates the statistical phenomenon known as the law of large numbers see clougherty packing co f 2d pincite when additional statistically independent risk exposures are insured an insurance company’s potential total loss increases as does the uncertainty regarding the amount of that loss see revrul_89_61 1989_1_cb_75 as uncertainty regarding the company’s total loss increases however there is an increase in the predictability of the insurance company’s average loss total loss divided by the number of exposure units due to this increase in predictability there is a downward trend in the amount of capital a company needs per risk unit to remain at a given level of solvency see revrul_89_61 see also clougherty packing co f 2d pincite we conclude that for federal tax purposes the company obligor contracts are insurance contracts not prepaid service contracts unlike prepaid service contracts the company obligor contracts are aleatory contracts under which taxpayer for a fixed price is obligated to indemnify the contractholder for economic loss not covered by the manufacturer’s warranty arising from the mechanical breakdown of and repair expense to a purchased automobile the contracts are not prepaid service contracts because taxpayer does not provide any repair services further by accepting a large number of risks taxpayer has distributed the risk of loss under the company obligor contracts so as to make the average loss more predictable based on taxpayer’s representations concerning its business activities in y we find taxpayer’s primary and predominant business activity during y was the issuing of company obligor contracts which we have just concluded are insurance contracts for federal tax purposes thus under sec_1_801-3 of the regulations taxpayer qualifies as an insurance_company for purposes of sec_831 of the code conclusion sec_1 the company obligor contracts are insurance contracts for federal tax purposes in y taxpayer is taxable under sec_831 as an insurance_company other than a life_insurance_company caveat sec_1 except as expressly provided herein no opinion is expressed concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-101794-00 no ruling has been requested and no opinion is expressed concerning whether taxpayer’s gross premiums written include the entire amount the purchasers of the company obligor contracts pay to the participating dealers for their contracts no ruling has been requested and no opinion is expressed concerning what amount if any paid_by the purchasers of the company obligor contracts and retained by the participating dealers is deductible as a commission expense by taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant sincerely acting associate chief_counsel financial institutions and products by s mark s smith chief branch
